Citation Nr: 1814999	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral eye condition, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2013 and February 2015 rating decisions. 

In the September 2013 rating decision, the RO denied service connection for prostate cancer, status post brachytherapy.  The Veteran filed a notice of disagreement (NOD) in January 2014.  The RO issued a statement of the case (SOC) in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in April 2014.  

In the February 2015 rating decision, the RO denied service connection for a bilateral eye condition.  In January 2016, the Veteran filed a NOD.  The RO issued a SOC in April 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) later that month.  

In June 2015, the Board remanded the prostate cancer claim to afford the Veteran a requested Board hearings hearing. 

In May 2016, the Veteran offered testimony on both issues during a Board hearing  before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO; a transcript of that hearing is of record.  

The appeals have since been merged.  Also, tThe Board has recharacterized the claims to encompass the  Veteran's contentions that his bilateral eye conditions and prostate cancer are each secondary to his service-connected type II diabetes mellitus.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  The Virtual VA file contains VA treatment records which are not present in the VBMS file.  All records have been reviewed.

As a final preliminary matter, the Board notes that, before and after certification of the appeal to the Board, additional VA records were also associated with the record without a waiver of initial agency of original jurisdiction (AOJ) review.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017_.  At the time of the May 2016 hearing, the Veteran indicated that he  had submitted Environmental Determination and Impact reports in January 2016 and he waived initial AOJ review at that time.  However, the AOJ will have opportunity to review the additional evidence received on remand.

For reasons expressed below, the claims  on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017);   McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. at 410; McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.   

The medical records reflect a diagnosis of prostate cancer.  Thus, competent evidence of current disability has been demonstrated.  The Veteran claims that his prostate cancer is a result of his service while stationed in Puerto Rico.  Specifically, he asserts that he consumed, showered, and brushed his teeth with the contaminated water that smelled of benzene, and that he was informed a year later not to drink it.  The Veteran submitted Environmental Determination and Impact reports in January 2016 that reflect contaminants were found in the groundwater at multiple military sites in Puerto Rico.  The Veteran also asserts he was exposed to herbicides and pesticides to kill bushes and insects used by the Public Works.  He also claims the limited water supply also could have caused his prostate cancer.  In the alternative, the Veteran claims that his prostate cancer is secondary to his service-connected diabetes mellitus. 

In sum, there is competent evidence of current prostate cancer and evidence that the claimed disability may be associated with exposure to contaminated water in service, limited supply of clean water, and or service-connected diabetes mellitus.  Therefore, VA's duty to obtain an examination is triggered.  See 38 U.S.C. § 5103A(d);; 38 C.F.R. § 3.159; McLendon, supra.  Hence, in connection with this claim, the AOJ should arrange for the Veteran to undergo a VA examination by an appropriate  physician.  With regard to his bilateral eye condition, to include cataracts, the Veteran asserts that his bilateral eye condition is caused by his service-connected diabetes mellitus.  The Board notes that an April 2014 VA examiner indicated that the Veteran was pre-diabetic during service.  As  contended by the Veteran, in opining that the Veteran's bilateral cataracts were less likely than not (less than 50 percent probability) proximately due to, the result of, or aggravated by his diabetes mellitus, the April 2016 VA examiner appears to have relied heavily on a finding that his cataracts diagnosis preceded his diabetes diagnosis, however, the examiner did not address the April 2014 examiner's finding and the Veteran's report of diabetic symptoms since service.  The Board also points out that, "symptoms, not treatment, are the essence of evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Board also notes that in the November 2017 informal hearing presentation, the Veteran's representative asserted that research  from the American  Diabetes Association  notes people with diabetes are 60 percent more likely to develop cataract eye condition. 

Furthermore, with regard to service connection on a direct basis, the Board notes that March 1970 service treatment records reflect the Veteran incurred a flash burn to his eyes and  that he had eye bandages and patches put on his eyes;  however, the examiner did not address whether any eye disorder is related to this in-service incident.  

Given the above, the Board finds that an addendum opinion from the VA physician who conducted this examination, or if necessary, another appropriate physician,, addressing both direct and secondary theories of entitlement, is needed.  resolve the claim for service connection for bilateral eye condition..  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon, 20 Vet. App. 79.  See also  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a claim, it must ensure that one is provided or obtained that  provided that is adequate for the purposes or provide an adequate one).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination(s) without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking actio responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Las Vegas VA Medical Center (VAMC) and that records dated through October 2017 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since November 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as  regards private (non-VA) treatment ), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159. (2017)

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matters on appeal.

Accordingly, these matters are s hereby remanded for the following action:

1.   Obtain from the Las Vegas VAMC (and any associated facility(ies) all outstanding  records of evaluation and/or treatment of the Veteran dated since October 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician, in connection with the service connection prostate cancer claim..

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager) to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to the diagnosed prostate cancer, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability:  

(a) had its onset during service; or is otherwise medically related to active duty service, to particularly include drinking contaminated water, limited water supply, and being exposed to herbicides and pesticides, as alleged.; or, if not

(b) was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to aggravation.  

In addressing the above, , the physician  must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions as to in-service events, as well as the cited Environmental Determination and Impact reports submitted in January 2016 indicating that military installations in Puerto Rico contained contaminants in the groundwater.  
With respect to the relationship between prostate cancer and service, notably, the absence of documented evidence of a diagnosis of prostate cancer and/or associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the April 2016 VA examiner an addendum opinion addressing the etiology of the Veteran's bilateral eye condition (diagnosed as bilateral cataracts).  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  

Only arrange for further examination of the Veteran, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND), must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a) With respect to diagnosed bilateral cataracts, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability:  had its onset during service; or is otherwise medically related to active duty service, to particularly include in-service flash burn, as noted in March 1970 service treatment records; or, if not

(b)  was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of disability prior to aggravation.  

In addressing the above, the physician must consider and discuss all relevant in service medical evidence and post-service medical evidence, as well as the cited medical research in the November 2017 IHP. 
   
The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset, and continuity of symptoms.

With respect to the relationship between the Veteran's bilateral cataracts and service, notably, the absence of documented evidence of a diagnosis of cataracts or other bilateral eye condition and/or associated symptoms during and shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the physician  should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or/Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and all legal authority (to include 38 C.F.R. § 3.310)..  

8.  If any benefit(s) sought on appeal remains denied, furnish the Veteran and his representative a supplemental SOC that includes citation to and discussion of any additional legal authority considered (38 C.F.R. § 3.310), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

